Citation Nr: 1410261	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1967 to August 1970.  The Veteran died in December 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes on appeal to the Board of Veteran's Appeals from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office. 

In November 2012, the appellant testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes a review of the record shows that the Veteran filed a claim for disability benefits from the Social Security Administration (SSA).  Although it is unclear whether the Veteran had been awarded such benefits prior to his death, a remand is needed to obtain any determination and medical records relied upon by SSA.  In the event that such records may be pertinent to the claim on appeal, on remand, an attempt should be made to obtain any medical records relied upon for the SSA disability determination.  

A remand is also needed in order to obtain a VA medical opinion that addresses the appellant's contentions regarding the cause of the Veteran's death.  Tithe Veteran was service-connected for coronary artery disease (CAD) and he would have been service-connected for diabetes mellitus had he filed a claim prior to his death.  The Veteran's on land service in the Republic of Vietnam has been confirmed, and he was presumed to have been exposed to Agent Orange.  

The appellant asserts that the cause of the Veteran's death, progressive multifocal leukoencephalopathy, is related to his period of military service, to include his inservice exposure to Agent Orange.  In the alternative, she contends that the Veteran's service-connected CAD and history of diabetes mellitus were contributory causes to his death.  The appellant has submitted private medical statements from the Veteran's treating physician that suggest that the severity of his service-connected CAD resulted in general impairment of health to an extent that ultimately contributed to the cause of his death.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file. 

2. Seek the appellant's assistance in obtaining any outstanding records of pertinent private treatment.  In particular, any outstanding records from Vanderbilt University Medical Center and Dr. Tramontana. 

3.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed by the appropriate specialist for obtain medical opinion on the cause of the Veteran's death.  The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  

The reviewer must provide an opinion as to the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the cause of the Veteran's death, progressive multifocal leukoencephalopathy, is related to his period of military service, to include his inservice exposure to Agent Orange.

b. Were there any contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?  What role, if any, did the Veteran's service-connected CAD and/or history of diabetes mellitus play in (i) causing, or (ii) aggravating the condition leading to his death?  

c. What role, if any, did the Veteran's service-connected CAD and/or history of diabetes mellitus play in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death? Could nature of either the Veteran's service-connected CAD and/or history of diabetes mellitus be characterized as having a progressive or debilitating nature? 

d. Did the Veteran's service-connected CAD and/or history of diabetes mellitus result in general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death?

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  The examiner should consider the private medical statements from the Veteran's treating physician in rendering the above requested opinions. 

If any opinion and supporting explanation cannot be provided, the reviewer must clearly and specifically so specify in the report, and explain why this is so. 

4.  Thereafter, readjudicate the appellant's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


